Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 06/10/2019, has been received, entered into the record, and considered.  See attached form PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 9,390,162. Although the claims at issue are not identical (i.e. computer program product vs method), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Instant application 
U.S. Patent No. 9,390,162
1. A computer program product for managing a database, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions configured to, when executed on one or more processors, cause the one or more processors to perform a method comprising: 


maintaining an association between the primary key of the dimension table and the entry locator in the encoded vector index in response to at least one of a maintenance to the dimension table, a query to the database, a temporal element, and a refresh period, wherein the encoded vector index further comprises: a symbol table for indicating which code values are assigned to which key values of the foreign key of the fact table;
 
a vector having a plurality of rows corresponding in a one-to-one relationship with a second plurality of rows in the fact table whereby, for each row of the plurality of rows in the vector, a code value located in the row serves to indicate that a key value of the foreign key to which the code value is assigned is located in a corresponding row of the second plurality of rows in the fact table; and 

wherein the entry locator includes a column of the symbol table and indicates, for each key value of the foreign key, which row of a third plurality of rows in the dimension table has a key value of the primary key that corresponds with the key value of the foreign key.










and a dimension table, a foreign key of the fact table related to a primary key 
of the dimension table;  creating an entry locator in the encoded vector index;  and 

maintaining an association between the primary key of the dimension table 
and the entry locator in the encoded vector index in response to at least one 
of a maintenance to the dimension table, a query to the database, a temporal 
element, and a refresh period, wherein the encoded vector index further 
comprises: a symbol table for indicating which code values are assigned to 
which key values of the foreign key of the fact table;  

a vector having a plurality of rows corresponding in a one-to-one relationship with a second 
plurality of rows in the fact table whereby, for each row of the plurality of 
rows in the vector, a code value located in the row serves to indicate that a 
key value of the foreign key to which the code value is assigned is located in 
a corresponding row of the second plurality of rows in the fact table;  and 

wherein the entry locator includes a column of the symbol table;  and indicates, for each key value of the foreign key, which row of a third plurality of rows in the dimension table has a key value of the primary key that corresponds with the key value of the foreign key.

accessing an encoded vector index (EVI) for a fact table, wherein the EVI includes: a symbol table for indicating which code values are assigned to which key values in the fact table; 

a vector having a plurality of rows corresponding in a one-to-one relationship with a second plurality of rows in the fact table whereby, for each row of the plurality of rows in the vector, a code value located in the row serves to indicate that a key value to which the code value is assigned is located in a corresponding row of the second plurality of rows in the fact table; and 

an entry locator for indicating, for each key value in the fact table, which row of a third plurality of rows in a dimension table has a primary key value that corresponds with the key value in the fact table, wherein the entry locator is a column of the symbol table; 

selecting a key value in the fact table; using the symbol table to identify a specific code value assigned to the selected key value;

identifying at least one row of the second plurality of rows in the fact table as having the selected key value by searching for rows of the first plurality of rows in the vector having the specific code value; using the entry locator to identify at least one row of the third plurality of rows in the dimension table as having a primary key value corresponding with the selected key value; and 

wherein relative record numbers for rows of the third plurality of rows in the dimension table are listed in the column of the symbol table, wherein the key values in the fact table are listed in a second column of the symbol table, and wherein each row of a fourth plurality of rows in the symbol table includes a relative record number and a one key value in the fact table whereby the relative record number indicates that a primary key value in the dimension table corresponding to the one key value in the fact table is located in a row of the third plurality of rows in the dimension table that corresponds with the relative record number.
3.  A method comprising: 









accessing an encoded vector index (EVI) for a fact table, wherein the EVI includes: a symbol table for indicating which code 
values are assigned to which key values in the fact table;  

a vector having a plurality of rows corresponding in a one-to-one relationship with a second plurality of rows in the fact table whereby, for each row of the plurality of rows in the vector, a code value located in the row serves to indicate that a key value to which the code value is assigned is located in a corresponding row of the second plurality of rows in the fact table;  and 

an entry locator for indicating, for each key value in the fact table, which row of a third plurality of rows in a dimension table has a primary key value that corresponds with the key value in the fact table, wherein the entry locator is a column of the symbol table;  

selecting a key value in the fact table;  using the symbol table to identify a specific code value assigned to the selected key value;  

identifying at least one row of the second plurality of rows in the fact table 
as having the selected key value by searching for rows of the first plurality 
of rows in the vector having the specific code value;  and using the entry locator to identify at least one row of the third plurality of rows in the dimension table as having a primary key value corresponding with the selected key value;  and 

wherein relative record numbers for rows of the third plurality of rows in the dimension table are listed in the column of the symbol table, wherein the key values in the fact table are listed in a second column of the symbol table, and wherein each row of a fourth plurality of rows in the symbol table includes a relative record number and a one key value in the fact table whereby the relative record number indicates that a primary key value in the dimension table corresponding to the one key value in the fact table is located in a row of the third plurality of rows in the dimension table that corresponds with the relative record number. 



Allowable Subject Matter
Claims 1, 2 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 9,390,162.
The claims 1, 2 would be allowable if the above rejection is withdrawn as a necessity to a filing of terminal disclaimer.
The following is the Examiner's statement of reasons for allowance:
The present invention relates to techniques of structuring a database with a dimension table, and a fact table having an entry locator created in an encoded vector index; and maintaining the association between the primary of the dimension table and the entry locator of the index, where the entry locator is a column of a symbol table so that fewer indexes maybe created/accessed/maintained; thus save system resources.
Based on prosecution histories of the parent applications and current 
endeavor on the instant application, below references previously cited or newly acquired are considered the closest art disclosing partially the subject matters recited in the instant application.
	Potapov et al. (US Patent No. 7,480,662) discloses fact table storage in a decision support system environment.
 	Bui et al. (US Patent No. 6,285,994) discloses method and system for efficiently searching an encoded vector index.
Santosuosso et al. (US Patent No. 7,117,22) discloses pre-formatted column-level caching to improve client performance.
Li et al. (US Patent No. 7,765,216) discloses indexing local table and remote dimensional table.
Each of prior arts cited above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
An update search on prior art in domains (EAST, NPL- Google Patents) has been conducted. The prior art searched and investigated in the domains (EAST, NPL- Google Patents) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 1, 2.
For the above references, Potaoov and Bui were cited for rejections made to the parent applications of the instant. However, it seems to be deficient for teaching all required subject matters recited in the parent application 13/870,158. A similar conclusion reached when applying the references, individually or in combination, to the instant application.
Claims 1 recites, in combination with the remaining elements, the uniquely distinct steps of: creating an entry locator in the encoded vector index, wherein the entry locator includes a column of the symbol table; and indicates, for each key value of the foreign key, which row of a third plurality of rows in the dimension table has a key value of the primary key that corresponds with the key value of the foreign key.
Claims 2 recites, in combination with the remaining elements, the uniquely distinct steps of: using the entry locator to identify at least one row of the third plurality of rows in the dimension table as having a primary key value corresponding with the selected key value; and wherein relative record numbers for rows of the third plurality of rows in the dimension table are listed in the column of the symbol table, wherein the key values in the fact table are listed in a second column of the symbol table, and wherein each row of a fourth plurality of rows in the symbol table includes a relative record number and a one key value in the fact table whereby the relative record number indicates that a primary key value in the dimension table corresponding to the one key value in the fact table is located in a row of the third plurality of rows in the dimension table that corresponds with the relative record number.
The closest prior art Potapov et al. (US Pat No. 7480662), in view of Bui et al.
(US Pat No. 6285994) show similar methods: Potapov discloses storing and organizing data in an Index Organized Table (fact table) so that the fact table can be searched based on dimension value combination, and Bui, as combined, teaches efficiently searching an encoded vector index. However, both references do not fairly disclose the herein above features as recited in independent claims 1, 2. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153